Citation Nr: 1741252	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-33 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


FINDING OF FACT

Cardiomyopathy and atrial fibrillation are causally related to scarlet fever incurred in service.


CONCLUSION OF LAW

The criteria for service connection for cardiomyopathy and atrial fibrillation have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

II.  Analysis

The Veteran seeks service connection for heart disease.  More specifically, he maintains that his current heart disease is a result of scarlet fever incurred in service.  

Service treatment records reflect that the Veteran was diagnosed with scarlet fever during service in February 1945.  In addition, as noted in the January 2015 VA examination report, the Veteran was hospitalized for at least one month due to scarlet fever, and was subsequently hospitalized in March 1945 for post scarlet fever nephritis.  Although the January 2015 report of examination notes no current symptoms of scarlet fever, a September 2015 opinion from the Veteran's private doctor notes that it is possible that the in-service scarlet fever caused the Veteran's current atrial fibrillation.  

Lending further support to the Veteran's contention is a June 2017 private opinion to the effect that scarlet fever diagnosed during service caused the Veteran's cardiomyopathy.  In addition, a July 2017 opinion from another private physician states that it is reasonable to assume that scarlet fever diagnosed during service could be the cause of the Veteran's current cardiomyopathy.  Additionally, another July 2017 opinion states that scarlet fever can lead to mitral valve pathology which can lead rheumatic fever which in turn can cause cardiomyopathy and atrial fibrillation.  

Although a December 2015 VA opinion cites to a lack of acute rheumatic fever and no subsequent residuals of scarlet fever affecting the heart, the Board notes that the Veteran's July 1946 application for VA benefits references residuals of scarlet fever.  Moreover, and noted to be based on a review of the Veteran's records, an April 2015 opinion from the Veteran's private physician specifically concludes that it is at least as likely as not that the Veteran's currently diagnosed cardiomyopathy and atrial fibrillation are related to the in-service scarlet fever.  The Board notes that although the December 2015 opinion states that other reasons such as the Veteran's unrelated hypertension could account for his current cardiomyopathy and atrial fibrillation, the opinion in that respect is speculative and does not render the April 2015 private opinion inadequate.

This evidence shows clearly in-service incurrence of scarlet fever.  Additionally, the current disability element of the claim is established.  The medical opinion evidence is also clear that there is at least a medical possibility that what the Veteran has now is a result of the in-service scarlet fever.  There is both and positive and negative evidence as to the nexus element of the claim.  It is not so certain whether the Veteran's scarlet fever was treated properly and never resulted in any residuals or whether it did result in the current heart disease.

Significantly, the Veteran need not show definitive proof.  The evidentiary burden of supporting the claim is one of equipoise.  That has been reached in this case.  Thus, when resolving reasonable doubt in the Veteran's favor, the Board finds that his cardiomyopathy and atrial fibrillation are causally related to scarlet fever incurred in service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for cardiomyopathy and atrial fibrillation is warranted.  


ORDER

Service connection for cardiomyopathy and atrial fibrillation is granted. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


